Case: 5:19-cv-00013-DCR Doc #: 37 Filed: 10/16/19 Page: 1 of 1 - Page ID#: 4182




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)

  TAMMY ALIFF,                                   )
                                                 )
            Plaintiff,                           )       Civil Action No. 5: 19-013-DCR
                                                 )
  V.                                             )
                                                 )
  THE PRUDENTIAL INSURANCE                       )                   ORDER
  COMPANY OF AMERICA,                            )
                                                 )
            Defendant.
                                    ***   ***    ***   ***

       Plaintiff Tammy Aliff and Defendant The Prudential Insurance Company of America

have tendered a proposed agreed order of dismissal, with prejudice. [Record No. 36] Having

considered the matter and being sufficiently advised, it is hereby

       ORDERED as follows:

       1.       The parties’ proposed agreed order, docketed as a motion [Record No. 36], is

GRANTED.

       2.       All claims asserted in this action are DISMISSED, with prejudice.

       3.       This matter is DISMISSED and STRICKEN from the Court’s docket.

       Dated: October 16, 2019.




                                             -1-
